 UNITED CLOTH CO.UnitedClothCompany,Inc.andAmalgamatedClothing andTextileWorkers Union, AFL-CIO. Case 11-CA-1168018 February 1986DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 28 October 1985 Administrative Law JudgeHutton S. Brandon issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions. and a supporting brief as well as an answeringbrief to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedCloth Company, Inc., Spartanburg, South Carolina,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.1In secHI,C,l,b of his decision the judge, in finding that the warningissued to employee Allenwas not unlawful,inadvertently stated that theRespondent's lack of animus toward the employees who participated inthe 18 February 1985 meeting is shown by the fact that "more" of theother employees were disciplined.It is clear,however, from the contextof the judge's statement and from the record that the judge intended tostate that none of the other employees were disciplined.2The General Counsel has requested that the Order include a visita-tonal clause authorizing the Board, for compliance purposes, to obtaindiscovery from the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order Under the circumstances of this case, we find it unneces-saryto include such a clause Accordingly, we deny the General Coun-sel's requestParis Favors Jr., Esq.,for the General Counsel.Thomas L. Stephenson, Esq. (Leatherwood,Walker, Todd,& Mann),of Greenville, South Carolina, for the Re-spondent.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Spartanburg, South Carolina, on29 August 1985.1 The charge was filed by Amalgamated1All dates arein 1985 unless otherwise stated583Clothing and TextileWorkers Union, AFL-CIO (theUnion), on 17 May and amended on 5 June. The com-plaint issued on 28 June alleging that United Cloth Com-pany, Inc. (Respondent or the Company), violated Sec-tion 8(a)(3) and (1) of the National Labor Relatons Actin a number of ways. The issues regarding the alleged8(a)(1) violations of the Act are whether Respondent (a)interrogated employees concerning their union activities;(b) promised unspecified benefits to employees to dis-courage their union activities; (c) threatened employeeswith loss of their jobs, plant closure, and unspecified re-prisals because of their union activities; and (d) solicitedgrievances from its employees in an effort to discouragetheir union activities. An underlyingissueaffecting cer-tain of the 8(a)(1) allegations is the agency status ofHilda Sheftel, daughter of the owner of Respondent. Theissue with respect to the 8(a)(3) allegation is whether Re-spondent issued written warnings to its employee CalvinAllen and subsequently suspended and discharged himbecause of his activity on behalf of the Union.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a South Carolina corporation with aplant located in Spartanburg, South Carolina, where it isengaged in the business of recycling textile wastes.During the 12-month period preceding issuance of thecomplaint, Respondent received goods and raw materialsvalued in excess of $50,000 directly from points outsidethe State of South Carolina. During thesameperiod Re-spondent shipped products valued in excess of $50,000directly to points located outside the State of SouthCarolina.The complaint alleges, Respondent's answeradmits, and I find, that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONThe complaint further alleges, Respondent also admits,and I find, that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn Friday, 15 February, Respondent conducted asearch of its employees in an attempt to recover certainproperty believed to have been stolen. Distribution of in-dividual employee paychecks was also delayed until theemployees had been searched. As a result of this action,which the employees perceived to be unjustified, a sub-stantial number of Respondent's approximately 90 em-ployees refused to start work the next workday,Monday, 18 February. Instead, they gathered in Re-spondent's plant "canteen" and sought a meeting withthe plant manager, Bruce Sheftel, in an effort to obtain278 NLRB No. 88 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDassurances against a recurrence of the events of the pre-ceding Friday. While Sheftel met with the employees, hewas unable to placate their concerns. Consequently,many employees left the plant and did not return untilthe next day. In the meantime dissatisfaction with Shef-tel's remarks prompted a group of at least four employ-ees including Patricia Caip and Calvin Allen, the allegeddiscriminatee herein, to meet with a local attorney on 18February. The attorney suggested a meeting with theUnion.A meeting between the employees and a representativeof the Union was arranged by the attorney and was heldon either 23 or 25 February. At the meeting union orga-nizationwas discussed and union-authorization cardswere distributed to the employees attending for furtherdistribution.An organizing committee was establishedwith Allen, a member. It is undisputed that subsequentlysufficient authorization cards were executed by employ-ees to enable the Union to file a representation petitionwith the Board on 6 March, Case 11-RC-5284. An elec-tion was held on 2 May, and the Union was selected asthe employee representative. Certification of the Unionas collective-bargaining representative followed on 10May. According to the General Counsel, the unfair laborpractice alleged in this case took place between 18 Feb-ruary and the Union's certification.B. Allegations of Independent 8(a)(1) Violations1.The March conversation between Allen andTinsleya.The evidenceCalvin Allen, testifying as a General Counsel witness,related that he had a conversation with Shelia Tinsley,sortingfloor supervisor, in the plant canteen on 20March. According to Allen, the conversation was initiat-ed by Tinsley as Allen was about to return to his workarea at the conclusion of his break. Tinsley said shewanted to talk to Allen about the Union. When Allenprotested that he had to get permission from his supervi-sor,BillConner, if he was going to sit and talk withTinsley beyond his break period, Tinsley replied shewould square everything with Conner. Tinsley then, stillaccording to Allen, asked him if he was in favor of theUnion. Allen replied that he was, and Tinsley proceededto relate to him her unfavorable past union experiences.Allen, in response, complained about Respondent's em-ployee treatment, low pay, and insufficient benefits, andhe suggested something had to be done. Tinsley re-marked that Allen could talk to the employees and tellthem to come to her and she could take the matters toPlantManager Sheftel and that "maybe" she could "dosomething that way." Allen responded by telling Tinsleyhe would not persuade other employees to go against theUnion. Tinsley replied, in apparent reference to Sheftel,that she would not go along with the Union and wouldfight it all the way. Allen testified that employee HoraceFrady came into the middle of the conversation withTinsley.However, Frady was not called to testify. Ac-cording to Allen, employee Patricia Caip heard the lastportion of the conversation, and while Caip testified fortheGeneral Counsel, she related no information aboutthe Allen-Tinsley conversation.Tinsley, called by Respondent, admitted having theconversation with Allen about the Union in the canteen,but placed it before 6 March. Further, she testified that itwas Allen who initiated the conversation, and that it washe who asked her how she felt about a union, if she hadever been involved in a union, and why she did not wanta union in the Company. She told Allen that she couldrepresent her employees better than a union could, thatshe knew what the problems were, and that they wereworking to correct the problems. She admittedly toldAllen that he ought to come to her instead of the Union,and that she would "represent" him to Sheftel. However,she denied saying that she would take any "problems" toSheftel and said she only told Allen to give her time towork out "these problems" to see what she could do.She specifically denies asking Allen how he felt aboutthe Union. Although she testified that she could not tellfrom their conversation whether Allen was a union sup-porter, she conceded that Allen told her, the employees,as well as Tinsley needed a union.b.Contentions and conclusionsThe General Counsel relies on Allen's above testimonyand certain other statements of Tinsley during cross-ex-amination to establish complaint allegations that Re-spondent through Tinsley; (1) unlawfully interrogatedemployees concerning union activity; (2) promised un-specified benefits to employees to discourage union activ-ity; and (3) threatened employees with unspecified repris-als because of their union activities.2Initially, itmust be determined which of the two wit-nesses to the conversation is to be credited. Allen's testi-mony about the conversation impressed me as credible.He appeared to have a slightly better recall than Tinsleyand his testimony was more specific and detailed. Fur-thermore, his version was slightly more plausible. Thus,given Allen's concern about returning to his job from thebreak, it is unlikely that he wouldintiate aconversationwith Tinsley about the Union as he was about to returntowork. And itis lesslikely that Tinsley would havevolunteered to "square" Allen's late return to work withhis supervisor unless she was pressing for the conversa-tion. Further, even from Tinsley's version, it is clear thatshe sought to persuade Allen to delay organization untilshe had an opportunity to work out some employeel"problems." This effort to persuade reflects a purposefor the conversation which is consistent with Allen's tes-timony and Tinsley's initiation of the conversation ratherthan Allen. Finally, Tinsley failed to deny certain of thecomments attributed to her by Allen. Under these cir-cumstances, I find Allen's version of the conversationwith Tinsley, as well as his version of the date it oc-curred,more accurate, reliable, and credible than Tins-ley's version.2The General Counsel's brief recognized the absence of evidence tosupport an additional complaint allegation that Tinsley unlawfully threat-ened employees with loss of their jobs and therefore moved to delete theallegationThat motion is granted UNITED CLOTH COThe General Counsel contends, and the complaint al-leges, that Tinsley's question to Allen whether he was infavor of the Union was unlawful and coercive interroga-tion. I have found that Tinsley asked the question attrib-uted to her by Allen, but that does not decide the legali-ty of the question. A question such as the one propound-ed to Allen may be considered unlawful if Allen had notpreviously openly revealed his union sympathies to man-agement and if the question was accompanied by threatsor promises or was otherwise conducted under circum-stances tending to give the questioning a coercive effect.Rossmore House,269 NLRB 1176 (1984). Here, there isno showing that Allen had previously revealed his unionsupport to management. Moreover, Tinsley's questioningof Allen was only the preface to other coercive remarksdesigned to undermine his union support, as set outbelow. Accordingly, under these circumstances, and be=cause Allen was under tension in any event as a result ofbeing delayed in returning to his job due to the conver-sation, I find the interrogation was coercive and violativeof Section 8(a)(1) of the Act.It is undisputed that Tinsley asked Allen to have em-ployees 'come to her regarding "problems" and shewould see what she could do. The General Counselargues, as the complaint alleges, that these remarks ofTinsley constituted a promise of unspecified benefits. Ifindno promise of unspecified benefits in Tinsley'sremark. However, I conclude that they were neverthe-less coercive as a solicitation of grievances to discourageemployee union activity. The illegality of such solicita-tion flows from the implicit promise that steps would betaken to correct the grievances solicited.Ace HardwareCorp., 271NLRB 1174 (1984);tiarco Inc.,216 NLRB I;2 (1974). Tinsley's promise here was slightly more thanimplicit.Tinsley admitted on cross-examination that shetoldAllen to give her time to work out the problemsand see what she could do. This clearly reflects herintent to remedy the problems which were the drivingforce for the union organization.Although there was no allegation that Tinsley unlaw-fully solicited grievances, the content of Allen's conver-sationwith Tinsley was litigated. The Board may findand remedy a violation even in the absence of a specificallegation so long as the issues are closely connected tothe subject matter of the complaint and have been fullylitigated.SeeCrown Zellerbach Corp.,225 NLRB 911,912 (1976);Rochester' Cadet Cleaners,205NLRB 773(1973).Accordingly, having found that Tinsley's solicita-tion of grievances was coercive and notwithstanding theabsence of a specific complaint allegation on the point, Ifind that Respondent violated Section 8(a)(1) in Tinsley'ssolicitation.The General Counsel further argues that Tinsley madea threat of unspecified reprisals to Allen in her conversa-tion with him. This argument appears to be based on re-sponses of Tinsley to questions of the General Counselduring cross-examination.The General Counsel askedTinsley if she told Allen that Sheftel would make it hardon employees if they organized a union. Tinsley deniedthat she made that remark but she admitted that she toldAllen "that it would make it difficult for all of us."When asked how getting the Union in was going to585make it more difficult, Tinsley explained that she simplytold Allen that everyone in the plant was under turmoil,that friends were against friends, and she felt like they allneeded to work together to solve their own problems.She further explained that this was making it hard on ev-erybody because people were neglecting their jobs andsome were going out of their work areas. The GeneralCounsel apparently contends that Tinsley's remarks weretantamount to telling Allen that if the Union came in Re-spondent would be "hard on the employees." I find Tins-ley's remarks too vague and ambiguous to constitute athreat of unspecified reprisals. Rather, Tinsley's remarksappeared to be directed toward an existing condition re-sulting from the union campaign rather than the threat ofimposition of more difficult conditions if the employeesselected the Union. Accordingly, I find no violation ofSection 8(a)(1) based on a threat of unspecified reprisalswas established.2.The remarks of Hilda Sheftel to Margaret Tibbs(a) The evidenceFormer employee Margaret Tibbs testified that shehad a conversation in the plant on 29 March with HildaSheftel, sister of the Plant Manager Sheftel and daughterof Respondent's owner, Milton Sheftel. According toTibbs, Hilda Sheftel asked Tibbs at her work station howTibbs felt about the Union and if she thought the em-ployees needed a union. Tibbs responded affirmativelyand added that she had heard "you all" talk against theUnion but had not heard them, say anything about whatthe Company was going to do for the employees. HildaSheftelresponded that all employees wanted was"gimme, gimme, gimme, want, want, want," and addedthat her father was not rich. However, Hilda Sheftelwent on to ask Tibbs what the employees wanted. Tibbsreplied that it would be nice to have a retirement plan,and a stock and savings account. Sheftel asked if Tibbscould not get her own savings account to which Tibbscomplained that she did not have time because the banksclosed before she got off from work. Hilda Sheftel re-sponded that she would talk to her brother, the plantmanager, about it.Maddie Cohen, an employee of Responent whoworked near Tibbs, testified she overheard the conversa-tion between Tibbs and Hilda Sheftel, and she generallycorroborated Tibbs' testimony. She added, however, thatTibbs also complained to Hilda Sheftel about heat in theplant, and Hilda had replied that she would talk to herbrother about it and get back with them.Hilda Sheftel, testifying for Respondent, related thatshe was employed by a separate but related corporationlocated in Allentown, Pennsylvania, and had come toRespondent's plant to assist in improving the quality ofproduction. She contended she had no authority overRespondent's employees and could not discipline them.Further, she said she was told to work through the su-pervisors on any problems which arose. In the approxi-mately 4-week period that she was at Respondent's plant,she became friendly with Respondent's employees. Sherecalled that she had, talked to Tibbs, and admitted she 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay have discussed the Union with Tibbs,but speculatedthatTibbsmust have initiated the conversation. Shedenied that she asked Tibbs how Tibbs felt about theUnion,and explained she had been instructed that thiswas something she could not do. She recalled that Tibbsdid mention a savings plan, andshe had responded that ifTibbs thought that was a good idea to put it in the "sug-gestion box"that Respondent had established.The record does not disclose whether Hilda Sheftelwas on Respondent's payroll during the time she workedin the plant.Bruce Sheftel,however,described his sisteras just a"regular employee," who was not an officer orstockholder of Respondent.(b) Contentions and conclusionsThe complaint,as amended,alleged,and the GeneralCounsel now argues, that Hilda Sheftel was an agent ofRespondent within the meaning of Section 2(13) of theAct. It was further alleged,and is now argued by theGeneral Counsel,thatRespondent, through Hilda Shef-tel,unlawfully interrogated Tibbs and solicited griev-ances from her in order to discourage employee unionactivities.Respondent argues,that no agency was estab-lished and that even if it was, Hilda Sheftel did notengage in unlawful conduct.The testimony of Tibbs impressed me as straightfor-ward,reasonable,and truthful.Further,itwas corrobo-rated by Cohen,who impressed me as honest.Cohen'scredibilitywas enhanced by her status as present em-ployee of Respondent testifying adverse to her employer.SeeGeorgia Rug Mill,131 NLRB 1304, 1305 fn. 2 (1961).Hilda Sheftel,on the other hand,was a tentative witnesswith vague and uncertain recall.Accordingly,IcreditTibbs and Cohen where their testimony contradicts thatof Hilda Sheftel.Having found that Hilda Sheftel made the remarks at-tributed to her by Tibbs and Cohen, it must be deter-mined whether such remarks are attributable to Respond-ent. It is unclear whether Hilda Sheftel was on Respond-ent's payroll.Even if she was, she does not meet the def-inition of "employee" set forth in Section 2(3) of the Actwhich excludes from that definition individuals employedby their parents. But more than Hilda Sheftel's lack ofemployee status and her familial relationship is necessaryto establish her agency status here. SeeEastern Beef &Provision Co.,208 NLRB 756 (1974).Here, in addition tothe close familial relationship,Respondent put HildaSheftel in a position,albeit temporary,where she was re-sponsible for the quality of the employees'production.While she was directed to work through the supervisor,she clearly directed and trained employees on qualityconcerns,and in so doing prodded and exhorted employ-ees to achieve quality production.To this end HildaSheftel admitted that in collaboration with SupervisorTinsley she called a"meeting of employees in January orFebruary at which time she spoke about quality and toldemployees`that she "should"fire all of them because ofbad quality. Therewas no evidencethat Tinsley, whowas present at the meeting,disavowed Sheftel's remarksor explained that Sheftel had no authority to effectuatedischarges.Therewas a clear and unrefuted implicationleft in the minds of employees that Hilda Sheftel had thepower to speak for management.Under these circum-stances and because of the familial relationship and alsobecause she was placed in a position by Respondentwhere she could translate to employees managementpolicies, it was reasonable for employees to perceive thatHilda Sheftel was speaking and acting for management.SeeWhiting Corp.,188 NLRB 500 (1971). Accordingly, Iconclude that Hilda Sheftel was an agent for Respondentand that her conduct and remarks may be imputed toRespondent.On the credited testimony,Hilda Sheftel interrogatedTibbsas to her feelings about the Union.To determinewhether the interrogation was unlawful,the circum-stancesmust be examined.See Rossmore House,supra.Tibbs admitted that she was an open and active unionsupporter.She had passed out union leaflets in front ofthe plant.She admitted that her union support was nosecret.Further,she freely acknowledged to Hilda Sheftelher union support. Sheftel issued no threats to Tibbs re-garding her union activity.Under these circumstances,and particularly in view of Tibbs' open union support, Ifind that Sheftel's questioning of Tibbs was not coerciveand that it therefore did not violate Section 8(a)(1) of theAct.It is undisputed that Sheftel did ask Tibbs what theemployeeswanted and Tibbsresponded by naming someitems.While Sheftel did not expressly state that Re-spondent would give the employees the items requested,she did say that she would talk to her brother aboutthesematters.There is no evidence that Sheftel did infact talk to the plant manager or that she subsequentlydiscussed the matter with Tibbs or Cohen. The Boardstated inAce Hardware Corp., 271NLRB 1174:The Boardlong held that the essenceof the vio-lation in solicitation of grievances is not the solicita-tion itself but the inference that the employer willredress problems. Crucial to a conclusion of impliedredress is a finding that the employer interferedwith,restrained,and/or coerced employees in theirunion activities,which is manifested by such factorsas change in past practice,announcement of newpolicy, and timing and context of such change.[Footnote omitted.]The Board went on to hold inAce Hardwarethat in thatcase the timing and context of Respondent's announce-ment of a new practice of instituting a continental break-fast or informal meeting to discuss employee problemsconstituted an implied redress.In the instant case, Sheftel's questions about what theemployees wanted took place not only in the context ofa union campaign but it followed a question of Tibbsabout what the Company was going to do for the em-ployees.Under these circumstances and because Sheftel,promised to talk to her brother,the plant manager, aboutthe desired items enumerated by Tibbs, a promise of re-dress of the grievances solicited may reasonably be in-ferred particularly in the absence of any disclaimer thatany action would be taken on those matters mentionedby Tibbs. Accordingly, I find that Hilda Sheftel's ques-tions about what the employees wanted and her promise UNITED CLOTH CO.587to talk to her brother about the items mentionedconsti-tuted interference with Section 7 rights in violation ofSection 8(a)(1) of the Actas alleged.3.The alleged threats of Harry Moss(a)The evidenceThe complaint alleged that Respondent through HarryMoss, bailing press overseer and an admitted supervisorwithin the meaning of the Act, violated Section 8(a)(1)of the Act on 2 May by threatening employees with aloss of their jobs because of their union activity and withplant closure if employees selected the Union to repre-sentthem. To support the allegation, the General Coun-sel relies on the testimony of employee John HenryJones and former employee Garvin Means. Jones testi-fied that on 2 May, the day of the union election, as hewas going through the plant sorting room near the bail-ing presses,Moss told him that "all those damn foolsgoing down to vote going to be looking for a job." Oncross-examination Jones equivocated somewhat by re-sponding affirmatively to a question of whether Mosshad limited his statement to those who voted for theUnion. However, he subsequently reaffirmed his initialtestimony thatMoss' statement referred to "all" thosewho voted. According to Jones, no one else was aroundto hear Moss' remarks.Means testified that on 2 May he saw Moss in themen's restroom in the plant where Moss told him, "Youknow if you vote the Union in Mr. Milton [Sheftel,owner of Respondent] told me he was going to close theplant down." Means replied that he had heard of anotherplant of another employer closing, and then Means leftthe restroom.Moss was equivocal about being in the restroom withMeans on the day of the election. However, he deniedmaking the remark attributed to him'by Means. He fur-ther denied even talking to Means about the Union thatday. He likewise denied that he made the remark attrib-uted to him by Jones although he admitted he may havetalked to Jones on the day of the election. In explanationof why he would not have made the statement 'claimedby Jones, Moss said he was a "part of management and Iwould not have said to down the Union at the time."Jones and Means impressed me as more credible thanMoss. While Means was discharged by Respondent on 24Mayand mayhave harboredsome biasagainst Respond-ent as aresult, the remark he attributed to Moss was inkeeping with that attributed to Moss by Jones who par-ticularly impressed me as honest and sincere. Jones' testi-mony was much more persuasive than Moss' empty deni-als.Accordingly, I find Moss made the remarks attrib-uted to him by Jones and Means.(b) Contentions and conclusionsThe General Counsel argues that Moss' remarks toJones and Means were unlawfully coercive. Respond-ent's defense is based essentially on Moss' testimony thathe did not make the remarks attributed to him. That de-fense has already been rejected.Assuming that Moss did not specifically limit hisremark to Jones to those employees voting for theUnion, the remark nevertheless carried that clear impli-cation.Given Respondent's opposition to the Union, a lis-tening employee would not likely interpret Moss' remarkas a threat to discharge those who exercise their right tovote against union representation. Respondent, throughMilton Sheftel, had made at least one speech to employ-ees during the union campaign soliciting employee sup-port. Therefore the more reasonable interpretation in theabsence of explanation by Moss would be that union se-lection wouldresult in aloss of jobs for the voters. Ac-cordingly, I ford that that was themessage Moss intend-ed to convey, and that fording establishes the 8(a)(1) vio-lation urged by the General Counsel. On the other hand,even if there was no expression or implication in Moss'statement that job loss would be limited to those votingfor the Union, his statement would nevertheless be coer-cive and violative of the Act becauseof its natural tend-ency to discourage prospective voters including Jonesfrom participating, in the election. Accordingly, I fmdMoss' statement to Jones violated the Act as alleged.Moss' statement to Means clearly conveyed the mes-sagethat the plant would be closed if the Union wasvoted in. No citation of authority is necessary to estab-lish the unlawful nature of this threat. I find it violatedSection 8(a)(1) as alleged.C. The Alleged Discrimination Against Allen1.The 18 Februarywarning(a) TheevidenceCalvin Allen had been employed by Respondent ini-tially inMay 1984. He workedas a bale pressoperatoruntil January when he was demoted and transferred todock workas a resultof poor quality work. On thedock, where he was responsible for unloading trucks anddistributing such loads to their proper locations withinthe plant, Allen worked under the supervision of R. T.Coleman, a dock supervisor,, and Leonard Richardson,crew chief or leadman. Both Coleman and Richardsonwere under the supervision of Billy C. Conner, the ware-house shipping and receiving supervisor.On 18 February, the day of the work stoppage andemployee meeting in the canteen, Allen was 23minuteslate for work. Respondenthas a rule contained in itshandbook which prohibits employees clocking in morethan 7 minutes after their scheduled work start up timewithout the permission of the plant supervisor.3 Allentestified that when he came to work he noticed a largegroup of employees in the canteen after which he ob-served Kenneth James, supervisor over the productionarea, and Supervisor Tinsley at the timeclock. Accordingto Allen, he asked James and Tinsley if he could punchin.They replied that he could, and Allen did so. He thenproceeded to talk to some employees in the baling pressarea while on his way to'the dockarea.He explained hewas trying to find out what was going on in the employ-3 This ruleappears initially to have been enforced by limitations on thetimeclock whichwould not accept and stamp a'timecard later than 7minutes after the hour.Thatclock was subsequently replaced by a newerclock that had no such limitations on 18 February. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDee meeting. He then resumed his walk back to the dockand saw Conner. Conner asked him why he was late.Allen explained and Conner wrote it down on a piece ofpaper. Then Conner asked him if he was going to workor was he going home. Allen expressed uncertainty andsaid he wanted to find out what was going on. Conner,still according to Allen, directed him to punch out. Allenrefused. Conner said he would punch Allen out and pro-ceeded to do so although Allen complained that Connerhad no authority to do so. Thereafter, Allen proceededto join employees in the canteen and took an active partin the meeting personally voicing a number of employeecomplaints to Bruce Sheftel during the meeting.Subsequently, Allen was apprised of a "record of con-versation" signed by Conner regarding Allen's late re-porting for work on 18 February and his being found"disturbing other employees with conversation." Therecord of conversation, the first step in what isan essen-tially three-step progressive disciplinary system culminat-ing in termination, stated the following under "supervi-sor's remarks":Employee did not report to work station, was laterfound in baling area disturbing other employeeswith conversation. He was later found in inventoryarea and asked to leave plant if he did not plan towork. He was escorted to time clock, refused topunch out and was clocked out by me at 8:55 a.m.Employee then went into cafeteria where meetingwas being held by Mr. Sheftel.The record of conversation indicated under an em-ployees' explanation section that Allen had explained thereason for his lateness and then claimed his clocking inlatewas with the permission of the Sorting SupervisorTinsley.The "record of conversation" ended with averbal warning issued to Allen.The General Counsel argues that the warning wasissued to Allen because of his participation in the em-ployee concerted protected activity in the canteen. Thecomplaint alleges that the warning was a written ratherthan a verbal one.Respondent's evidence of the 18 February warningwas expressed primarily through the testimony ofConner. Such testimony was consistent with his remarksin the "record of conversation." Also, Allen's timecardfor 18 February was received in evidence showing thatAllen checked in at 8:23 a.m. and that Conner "clocked"him out 32 minutes later by writing in the time in the"out" column of the card.Kenneth James, who was no longer employed by Re-spondent after February, testified for Respondent deny-ing that he gave Allen permission to clock in late on 18February. He further testified he could not even recallseeing Allen that date. Tinsley also denied seeing Allenpunch in on 18 February and denied that she talked tohim on that day.denies that the warning was based in any way uponAllen's concerted activity.As the Board stated inWright Line,251 NLRB 1083,1089 (1980):[O]ur task in resolving cases alleging violationswhich turn on motivation is to determine whether acausal relationship existed between employees en-gaging in union or other protected activities and ac-tions on the part of their employer which detrimen-tally affect such employees' employment.The burden of establishing that causal relationship ison the General Counsel who must provide a prima facieshowing sufficient evidence to support the inference thatprotected conduct was a "motivating factor" in the em-ployer's action against the employee. Once this is done,the burden shifts to the employer to demonstrate that thesame action against the employee would have been takenwithout regard to the employee's union or protected ac-tivity. Ibid.Without regard to the different versions of the wit-nesses on the warning of Allen, I am persuaded the Gen-eralCounsel has failed to establish a causal relationshipbetween the warning and Allen's protected or union ac-tivity.All that has been established is that Allen got awarning and that he engaged in protected conduct, i.e.,the employee meeting with Bruce Sheftel.While thewarning was issued after the protected conduct, and al-though the warning refers to Allen's going to the em-ployee meeting, there is absolutely no showing that Re-spondent could have had the warning typed up andissued to Allen prior to his involvement in protected ac-tivity.After Allen refused to clock out, he proceeded tothe canteen and apparently left the plant after the meet-ing with other employees. Although the record does notshow exactly when Allen was told of the warning, thereis no showing that Respondent engaged in such an unduedelay in advising Allen of the warning as to suggestsome ulterior motivation. In addition, Allen was not theonly employee to engage in protected activity. Manyother employees attended the meeting in the canteen andwere there long before Allen. Although Allen may havespoken out at the meeting, the evidence does not reflectthat he was the spokesman of the employees at the meet-ing or that he spoke any more than any other employee.There is no basis for finding that Allen so distinguishedhimself at the meeting as to make him the most likelytarget for employer retaliation.Respondent's 'lack ofanimus toward those employees participating in themeeting is shown by the fact that more of the other em-ployees were disciplined.Lastly, on the undisputed evidence and Allen's owntestimony, a clear basis for discipline existed. He was ad-mittedly tardy. He admittedly did not start work, and herefused to punch out when told to do so by Conner.4(b)Contentions and conclusionsRespondent contends in essence that the verbal warn-ing of Allen on 18 February was based on his refusal towork while at the same time refusing to clock out. It4 It should here be noted that Allen did not dispute the time "out"entered on his timecard by Conner. Accepting that entry as accurate itappears thatAllen was "on the clock" 32 minutes without working so hemusthave had more than a brief discussion with other employees on hisway back to the dock area where he encountered Conner. UNITED CLOTH CO.589Considering the foregoing,Ifind no evidence suffi-cient to establish a causal link between Allen's protectedactivity and his 18 February warning.I find,rather, thatno prima facie case was established by the GeneralCounsel and no 8(a)(1)violation in the warning wasproven.The mere recitation in the warning of whatAllen did after he refused to "clock out" does not initself establish that the warning was issuedbecauseAllenwent into the employee meeting.2.The warning and suspension of Allen on 6 March(a) The evidenceIt is undisputed that at the end of the work day on 6March,Allen was called into Conner's office where, inthe presence of Supervisor Tinsley,he was issued awarning and told that he was suspended for 2 days. Thewarning captioned"Written Notice-Second Warning,"and signed by Conner with Tinsley signing as a witness,stated:At 13:06 p.m.your [sic] were observed in the Bay 1Warehouse talkingwith another employee. Bydoing this, you voluntarily left your assigned workstationwithout permission of your supervisor. Youwere previously observedin this area 2/19/85 byMrs. Shelia Tinsley who asked your reason forbeing there-alsowithout permission.On 2/20/85,you were again observed by Mrs. Shelia Tinsley inthe cafeteria-also without permission.On two oc-casions on the morning of 2/18/85, it was necessaryfor me to ask you to go to your work station.Allen testified that he told Conner that the chargeswere untrue.He further testified,however,that Connerdid not give him a chance to say anything about thecharges,although Allen attempted to give an explana-tion.Rather,Conner just asked him to sign the warningand Allen apparently refused.Allen testified he couldnot recall the incidents referred to as occurring on 19 or20 February.Apparently responding to the incidentwhich prompted the warning on 6 March,Allen testifiedthat his job required him to take some materials from thedock to the scales to be weighed and then to the Bay 1area.When he got there he had to check with employeeJesse Orson on where to put the material since he had tomake room for it.The General Counsel contends and the complaint al-leges that the 6 March warning and suspension of Allenwas based on his union and protected activity. In makingthis argument,theGeneral Counsel relies on Tinsley'sadmission that she was aware of the union activityalmost from the time it started,and her further testimonythat her conversation with Allen about the Union notedabove took place before Allen's 6 March warning. As al-ready noted,however,Allen's credited testimony putthat conversation with Tinsley on '20 March substantiallyafter the 6 March warning.Respondent's basis for the warning and suspension wasrelated through Conner and Tinsley. Thus, Conner testi-fied that the 6 March warning resulted from Tinsley tell-ing that Conner she saw Allen talking to employees inthe Bay 1 area where he had neither reason nor permis-sion to be.Conner further explained that the crew thatAllen worked with normally unloaded denim and it wasextremely unusual to store denim since it normally wentstraight to the bailing press area.Conner could not recallAllen offering any explanation for his presence in theBay 1 area.Tinsley testified that on 6 March she saw Allen in theBay 1 area talking to employee Bernice Waddell.Notingthat he had no rack or hand jack with him and that hewas not carrying a box which he would have been doingif he had business in that location,Tinsley told Allen hewas out of his work area and asked him to leave. Allenclaimed that he had a message to deliver.Tinsley subse-quently reported the matter to Conner telling him at thattime also about the other incidents on 19 and 20, Febru-ary.Conner made the decision on the warning and sus-pension.Allen in rebuttal testimony denied that he had talkedto Bernice Waddell on 6 March and claimed he was noteven sure who she was. He further denied telling Tinsleyon that date that he had to deliver a message to Waddell.He did not specifically deny being out of his work areaon 19 and 20 February.(b) Contentions and conclusionsI have previously credited Allen where his testimonycontradicted that of Tinsley.I credit his testimony here,also, particularly in light of Tinsley's confusion and con-tradictory testimony about what exactly she reported toConner about Allen being out of his work area on 19 and20 February and about exactly when she reported it toConner.However, having credited Allen, I am still un-persuaded that the General Counsel has established aprima facie case that the 6 March warning and suspen-sion was based on unlawful reasons.The General Coun-sel has established that Allen was involved in union ac-tivity,and that he was warned and suspended on 6March for being out of his work area without permis-sion.But Allen'sown testimony suggests that he hadbeen in the Bay 1 area on 6 March for he attempted tojustify his presence there with work-related reasons. Ac-cordingly,Tinsley could well have observed Allen in theBay 1 area.Further,Allen did not establish whether hewas without a rack or jack or other tools when he wasin the Bay 1 area as Tinsley claimed.From the absenceof such equipment it could reasonably be concluded thathe had no business in the area.Further,Allen failed tospecifically'deny the other instances of being out of hiswork area alluded to in the warning of 6 March. Ac-cordingly,the 6 March warning and suspension cannotbe said to be totally devoid of foundation.Even assuming the warning and suspension was un-warranted, discriminatory motivation under the Act isnot necessarily established.As the Board said inGarretFlexible Products,270 NLRB 1147,1148 (1984):[T]he question of motivation where an unlawful dis-chargeis alleged is not answered by discrediting arespondents'asserted reason for the discharge. 590DECISIONSOF NATIONAL LABOR RELATIONS BOARDRather, the answer to that question rests upon anevaluation of all the relevant evidence.Here the evidence fails to establish that Respondentknew of Allen's union involvement at the time of the 6March warning and suspension. While Tinsley testifiedthat her talk with Allen about the Union took place priorto 6 March, Allen's testimony to the contrary has beencredited.Allen never at any time claimed that the con-versationwith Tinsley took place before the 6 Marchwarning and suspension. Although Allen passed outunion leaflets in front of the plant, there is no evidencehe did so prior to 6 March. Accordingly, there is nobasis for concluding that Respondent was aware ofAllen's union activity or sympathy at the time of hiswarning and suspension. Hence, it cannot be concludedthat Respondent's imposition of disciplinary measures onAllen was based on union considerations.The General Counselalso arguesthat the warning andsuspension of Allen was also unlawful based in part onhis involvement in concerted activity on 18 February.This argument is predicated on Conner's assertion in thewarning notice, apparently as background, that it hadbeen necessary for Conner to ask Allen twice on 18 Feb-ruary to go to his work station. In disposing of this argu-ment, it is sufficient to note that I have already conclud-ed that the warning issued to Allen on his conduct on 18February was not based on his involvement in protectedconcerted activity. Thus, Conner's reference to Allen's18 February conduct and the 6 March warning, even if itwas a consideration in issuing the warning, did not makethe 6 March warning unlawful. Accordingly, I concludethe evidence is insufficient to establish that Allen's 6March warning and suspension violated Section 8(a)(3)and (1) of the Act.3.The discharge of Allen(a)The evidenceOn 29 March Allen was called to the production officeand discharged by Conner who told Allen the dischargewas based on Allen's prior warnings5 and using the tele-phone withoutpermission.Conner showed Allen a writ-ten "Termination of Employment Report" stating:[A]t approximately 11:55 AM, you were observedby supervisors Harry Moss and Shelia Tinsley, out-side yourassignedwork area using the pay tele-phone.Further investigation revealed that youasked R. T. Coleman for permission but permissionwas denied since it was close to your lunch period.You were subsequently observed leaving the plantbuilding by the truckers entrance and re-enteringthru the employees entrance adjacent to the tele-phone. In-view of the fact that you have been pre-viously warned and given days off for similar viola-tion it is in the best interests of the Company thatsAllen had also been given a warning on 14 March for unexcused ab-sences. Allen was advised that consistent with Respondent's "attendancepolicy" one further unexcused absence would result in his terminationThe General Counsel does not contend that this warning was either illfounded or discriminatory.your employment be terminated effectiveimmedi-ately.Allen testified he tried to offer Conner an explanation forthe telephone usage but Conner cut him short saying hewas not interested in the reason.Allen conceded herein that he had used the telephoneoutside the canteen on the morning of 29 March. He fur-ther conceded that he used the telephone, the one nor-mally used by employees, during worktime but claimedthat he had specificpermissionto use it. Thus, he relatedthat he had left his lunch in his wife's car that morningand found it necessary to call her to bring the lunch tohim. It was necessary that he call her before noon, thebeginningof the lunch period where she was employed,so that she would have an opportunity to bring Allen'slunch to him before his lunch period started at 12:20 p.m.According to Allen, he initially asked Crew Chief Leon-ard Richardson's permissionto use the phone, Richard-son referred him to Supervisor Coleman. Allen testifiedhe asked Coleman about 11:40 a.m. to use the phone ex-plaining why he wanted to use it. Coleman, still accord-ing to Allen, told him to wait about 10 minutes and thenmake his call.Dock employee Randy Bowmar testified in support ofAllen's version of his request to Coleman. However,contrary to Allen, Bowmar said, Coleman, rather thantellingAllen to wait 10 minutes told him to wait "a fewminutes till it gets a little closer to lunch." Bowmar'smemory was uncertain as to the time of Allen's requestto Coleman, and he testified he believed the lunch perioditself started at 11:30 a.m.Respondent's version of the basis for Allen's 29 Marchdismissalwassubmitted through a number of witnesses.Conner testified that he made the discharge decisionafter being told by Tinsley that Allen wasseen using thephone during Allen's worktime, and after ascertainingfrom Coleman and Richardson that Allen did not havepermission to use the phone. Company rules require em-ployees to have supervisory permission to use the tele-phone during their worktime. Coleman, according toConner, said Allen had asked to use the phone but Cole-man had told him to wait until lunch. Richardson, in es-sence, had told Conner the same thing. Conner deniedany knowledge of union activity by Allen at the tme ofAllen's discharge.Coleman acknowledged in his testimony that Allenhad asked him to use the phone, but denied he gave himpermission to use it before lunch. Rather, he said thatAllen asked to use the phone about 15 minutes prior tolunchtime and he had told Allen to wait a few minutesuntil lunchtime. He denied that Allen told him the reasonhe wanted to use the phone.Richardson in testifying for Respondent related thatAllen had used the phone initially at a morning break.He testified further, with some confusion, that Allen hadasked him subsequently for permission to use the phoneand Richardson had referred Allen to Coleman. Richard-son said Allen subsequently told him Coleman said to"wait a fewminutes"to use the phone. In contradictionof a prehearingstatementgiven to a Board investigator,Richardson denied that he had heard Allen request Cole- UNITED CLOTH CO.591man for permission to use the phone or Coleman's re-sponses.(b) Contentions and conclusionsThe General Counsel contendsin essencethat Allen'sdischargewas unlawful and basedon unionconsider-ations.In arguingthe violation of the Act alleged in thisregard,he relies on Respondent's knowledge aboutAllen'sunion inclinationsrevealed to Tinsley by Allen intheir earlier conversation about the Union as well as onAllen's testimony, corroborated by Bowmar, that he hadspecific permission to use the phone. Moreover, the Gen-eral Counsel also asserts that Respondent had never pre-viously discharged an employee for being out of hiswork area andarguesthat the basis for discharging Allenwas "concocted."Respondent's defense is based on the testimony of itswitnesses and particularly that of Coleman contendingthatAllen did not havepermissionto leave his workarea touse the telephone. In short, there was cause fortermination.Moreover, Respondent asserts that even ifTinsley had knowledge of Allen's union activities itcould not have been imputed to other members of man-agement since she played no role in the decision to dis-chargeAllen.Alternatively,Respondent argues thateven if Coleman had not been clear to Allen in denyinghim permission to use the phone, and Allen thereafteracted in good faith on the belief he had permission,Allen's terminationwas still justified by Respondent'sbelief thatpermissionhad been denied Allen.If the testimony of Allen and Bowmar is credited re-garding the occurrences of 29 March, then the GeneralCounsel has established a prima facie case that Allen'sdischarge was discriminatorily motivated. Thus, the Gen-eralCounsel has established on credible testimony thatAllen was involvedin unionactivity, that at least by 29March when Allen was discharged, Respondent wasaware through Tinsley6 of Allen's union sympathies andthat Respondent harboredunion animusas revealed bythe conduct violative of Section 8(a)(1) already foundherein, Furthermore, if Allen and Bowmar are credited,the General Counsel has established that Allen was dis-charged not only for an offense he did not commit butfor conduct specifically authorized.There are' three versions reflected in the record of theexchange between Coleman and Allen, four if one countsthe version of Richardson set forth in a prehearing state-ment entered in evidence but contradicted by Richardsonat the hearing. However, as previously indicated, Rich-ardson's testimony was confused as well as contradicto-ry.As a witness he appearedhesistantand bewildered. Ifind him unreliable and incredible and conclude that henot only did not overhear the' exchange between Allenand Coleman but also his further testimony that Allendid not' tell him that Coleman had said to wait untillunch to use the phone.6 I' reject Respondent's argumentthat Tinsley's knowledge of Allen'sunion, activitymay not be imputed to Respondent because she had nopart in the discharge decision The facts clearly show that Tinsley was awitness to the dischargeMoreover, based on Moss' testimony, uncontra-dicted in this regard, it was Tinsley who called Allen's alleged offense on29 March to Conner's attentionAllen's version of the exchange with Coleman ap-peared to be honestly delivered. It was ' substantiated byBowmar but not in the exact language claimed by Allen.Bowmar as a witness likewise conveyed an impression ofhonesty in testifying. On the other hand, I wasalso im-pressedwith Coleman's demeanor. He appeared openand trustworthy, and I am persuaded that he was at-tempting to tell the truth to the best of his recollectionand ability.Moreover, there is a certain amount of logicto Coleman that Allen wanted to call his wife to bringhis lunch.While that claim was contradicted by Colemaneven Bowmar's testimony does not establish that Cole-man was advised why it was necessary for Allen to callhiswife before noon so that she could bring Allen'slunch to him during her lunch period. There was, there-fore, no way for Coleman to know why it was necessaryforAllen to place the call before Allen's lunchtime.Under these circumstances, Coleman's testimony that hetold Allen to wait until lunch or to wait a fewminutesuntil lunch- appears entirely reasonable and logical. Con-versely, instruction for Allen to wait only a few minutesor to wait approximately 10 minutes appears inexplicableand illogical.Allen was working on no task which hecould have completedin 10 minutes.Considering all the foregoing and the equal credibilityof the three witnesses, Allen, Bowmar, and Coleman, Iam constrained to the alternative hypothesis offered inRespondent's brief, i.e., that all three were truthfully tes-tifying in their respective versionswithAllen andBowmar; believing that permission had been granted toAllen to use the phone before lunch, and Coleman be-lieving that he had denied such permission prior tolunch. Thus, it cannot be said that a preponderance -ofevidence shows Allen was guilty of no offense. Inanyevent, I am persuaded that Coleman was not involved ina conspiracy to concoct some pretext on which to predi-cate Allen's dismissal. Rather, I believe that Coleman, oninquiry from Conner, honestly related his belief that hehad denied Allen permission to use the phone beforeAllen's lunchtime. Therefore, a reasonable basis existedfor Conner's belief that this was but another incident ofAllen being out of his work area without permission, anda basis for imposing discipline existed. Discipline is amatter of managerial discretion which may not be dis-turbed absent convincing evidence of pretext and unlaw-ful purpose.Midwest Stock Exchange v. NLRB,635 F.2d1255, 1264 (7th Cir. 1980). The discipline imposed onAllen, discharge, did not appear unreasonable in light ofAllen's prior warnings, which I' have found were not dis-criminatorily motivated. Moreover, contrary to the Gen-eralCounsel's argument, the record shows 'Respondenthad dischargedat least oneother employee in May 1984for leaving a work station without specific permission,the essence of Allen's offense. Accordingly, fain per-suaded that Respondent has rebutted the General Coun-sel's caseand demonstrated that Allen would have beendischarged' without' regard to his union activity. I findand conclude therefore that Respondent did not violateSection 8(a)(3) and (1) in Allen's discharge. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, United Cloth Company, Inc., is anemployer within the meaning of Section 2(6) and (7) ofthe Act.2.Amalgamated Clothing and Textile Workers Union,AFL-CIO is a labor organization within the meaning ofthe Act.3.Respondent has engaged in, and is engaging in,unfair labor practiceswithin the meaning of Section8(a)(1) of the Act by questioning employees concerningtheir union sympathies, by soliciting grievances from em-ployees in order to discourage their union support, andby threatening employees with job loss and plant closure,all in order to discourage their union activities and sup-port.4.The unfair labor practices set forth in paragraph 3above affect commerce within the meaning of Section2(6) and (7) of the Act.5.Respondent did not violate Section 8(a)(3) and (1)of the Act in the warnings issued to, or the discharge of,Calvin Allen.6.Respondent did not violate the Act in any othermanner alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act in-cluding the posting of an appropriate notice to employ-ees.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, United Cloth Company, Inc., Spar-tanburg, South Carolina, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Coercively questioning employees about their sym-pathies for Amalgamated Clothing and Textile WorkersUnion, AFL-CIO or any other labor organization.(b) Soliciting grievances from employees in order todiscourage their union support.(c) Threatening employees with job loss and plant clo-sure,in order to discourage their union activities and sup-port.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies on the Act.T If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(a) Post at its facility in Spartanburg, South Carolinacopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT ISFURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.8 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT coercively question you about yoursympathies forAmalgamatedClothingandTextileWorkers Union, AFL-CIO-or any other labor organiza-tion.WE WILL NOT solicit grievances from you in order todiscourage your union support.WE WILL NOT threaten you with job loss or plant clo-sure to discourage your union activity or support.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.UNITED CLOTH COMPANY, INC.